DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Response to Election filed 11/22/2022.
The status of the Claims is as follows:
Claims 1-9 have been cancelled;
Claims 16-29 are new;
Claim 10 has been amended;
Claims 10-29 are pending and have been examined. 

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 11/22/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/02/2021 and 06/16/2021 were filed after the mailing date of the Application on 12/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Williams (US 20160361057).

Regarding Claim 10 Williams discloses a trocar retaining assembly (Fig. 6) configured to releasably retain a trocar assembly (204) relative to an elongated body (200) portion of a surgical stapling instrument (10), the trocar retaining assembly (Fig. 6) comprising: 
a housing assembly (402) defining a trocar aperture (412), the trocar aperture (412) defining a longitudinal axis (“k”) and configured to slidingly receive a portion of a trocar assembly (204); and 
a button assembly (404) including 
a first leg (428 left; Fig. 11) extending from a backspan (426), a portion of the first leg including a first curved part (annotated Fig. 11) defining a first arc length and a second curved part (annotated Fig. 11) defining a second arc length, the first leg (428 left; Fig. 11) movable relative to the housing assembly (402) between a first position (Fig.11) where the first curved part (annotated Fig. 11) is coaxial with the longitudinal axis (“k”), and a second position (Fig. 8) where the second curved part (annotated Fig. 11) is coaxial with the longitudinal axis (“k”),
wherein the trocar assembly (204) is hindered from translating longitudinally relative to the housing assembly (204) when the first leg is in its second position (Fig. 8), and 

wherein the trocar assembly (204) is longitudinally translatable relative to the housing assembly when the first leg is in its first position (Fig.11).

    PNG
    media_image1.png
    849
    864
    media_image1.png
    Greyscale

Regarding Claim 11 Williams discloses the invention as described above. Williams further discloses the button assembly(404) includes a second leg (428 right; Fig. 11) extending from the backspan (426), a portion of the second leg including a first curved part (annotated Fig. 11) defining the first arc length and a second curved part (annotated Fig. 11) defining the second arc length, the second leg (428 right; Fig. 11) movable relative to the housing assembly (204) between a first position (Fig. 11)  where the first curved part (annotated Fig. 11) is coaxial with the longitudinal axis (“k”), and a second position (Fig. 8) where the second curved part (annotated Fig. 11) is coaxial with the longitudinal axis(“k”).

Regarding Claim 12 Williams discloses the invention as described above. Williams further discloses the first leg (428 left; Fig. 11) is biased toward its second position (Fig. 8). (par 42)

Regarding Claim 13 Williams discloses the invention as described above. Williams further discloses moving the backspan (426) toward the trocar aperture (412) causes the first leg (428 left; Fig. 11) to move toward its first position. (par 47) 

Regarding Claim 14 Williams discloses the invention as described above. Williams further discloses the housing assembly (402) defines a first cavity (annotated Fig. 11) disposed on a first lateral side of the trocar aperture (412), and a second cavity (annotated Fig. 11) disposed on a second lateral side of the trocar aperture (412).

    PNG
    media_image2.png
    849
    864
    media_image2.png
    Greyscale

Regarding Claim 15 Williams discloses the invention as described above. Williams further discloses a first biasing member (418 left; Fig. 11) disposed at least partially within the first cavity (annotated Fig. 11) and in contact with the first leg (428 left; Fig. 11) of the button assembly (404), and a second biasing member (418 right; Fig. 11) disposed at least partially within the second cavity (annotated Fig. 11) and in contact with the second leg (428 right; Fig. 11) of the button assembly (404).

Regarding Claim 16 Williams discloses the invention as described above. Williams further discloses the first biasing element (annotated Fig. 11) biases the first leg (428 left; Fig. 11) toward its second position (Fig. 8).

Regarding Claim 17 Williams discloses the invention as described above. Williams further discloses the second curved part (annotated Fig. 11) of the first leg (428 left; Fig. 11) is positioned farther from the backspan (426) than the first curved part (annotated Fig. 11) of the first leg (428 left; Fig. 11).

Regarding Claim 18 Williams discloses the invention as described above. Williams further discloses the second leg (428 right; Fig. 11) is a mirror image of the first leg (428 left; Fig. 11).

Regarding Claim 19 Williams discloses the invention as described above. Williams further discloses the second leg (428 right ; Fig. 11)is immovable relative to the first leg (428 left; Fig. 11).

Regarding Claim 20 Williams discloses a trocar retaining assembly (Fig. 6) configured to releasably retain a trocar assembly (204) relative to an elongated body (200) portion of a surgical stapling instrument (30), the trocar retaining assembly (Fig. 6) comprising: 
a housing assembly (402) defining a trocar aperture (412), the trocar aperture (412) defining a longitudinal axis (“k”) and configured to slidingly receive a portion of a trocar assembly (204); and 

a button assembly (404) including 
a first leg (428 left; Fig. 11) extending from a backspan (426), the first leg (428 left; Fig. 11) including a first arcuate portion (first curved part annotated Fig. 11) and a second arcuate portion (annotated Fig. 11), the first leg (428 left; Fig. 11) movable relative to the housing assembly (402) between 
a first position (Fig. 11) where the second arcuate portion (second curved part annotated Fig. 11) is spaced a first distance from the longitudinal axis (“k”), and 
a second position (Fig. 8) where the second arcuate portion (annotated Fig. 11) is spaced a second distance from the longitudinal axis (“k”), the first distance being larger than the second distance. (Fig. 8 & 11)

Regarding Claim 21 Williams discloses the invention as described above. Williams further discloses the second arcuate portion (annotated Fig. 11) of the first leg (428 left; Fig. 11) is configured to contact the trocar assembly (204) when the portion of the trocar assembly (204) is within the trocar aperture (412) and when the first leg (428 left; Fig. 11) is in its second position (Fig. 8).

Regarding Claim 22 Williams discloses the invention as described above. Williams further discloses the second arcuate portion (second curved part annotated Fig. 11) of the first leg  (428 left; Fig. 11) is configured to be spaced apart from the trocar assembly (204) when the portion of the trocar assembly(204) is within the trocar aperture (412) and when the first leg (428 left; Fig. 11) is in its first position (Fig. 11).

Regarding Claim 23 Williams discloses the invention as described above. Williams further discloses the first leg (428 left; Fig. 11) is biased toward its second position (Fig. 8). (par 42)

Regarding Claim 24 Williams discloses the invention as described above. Williams further discloses moving the backspan  (426) toward the trocar aperture (412) causes the first leg (428 left; Fig. 11) to move toward its first position. (par 47) 

Regarding Claim 25 Williams discloses the invention as described above. Williams further discloses the second arcuate portion (second curved part annotated Fig. 11) of the first leg (428 left; Fig. 11) is positioned farther from the backspan (426) than the first arcuate portion (first curved part annotated Fig. 11) of the first leg (428 left; Fig. 11).

Regarding Claim 26 Williams discloses the invention as described above. Williams further discloses the button assembly (404) includes a second leg (428 right; Fig. 11) extending from the backspan (426), the second leg (428 right; Fig. 11) including a first arcuate portion (first curved part annotated Fig. 11) and a second arcuate portion (second curved part annotated Fig. 11).

Regarding Claim 27 Williams discloses the invention as described above. Williams further discloses the second leg (428 right; Fig. 11) is a mirror image of the first leg (428 left; Fig. 11).

Regarding Claim 28 Williams discloses the invention as described above. Williams further discloses the second leg (428 right; Fig. 11) is immovable relative to the first leg (428 left; Fig. 11).

Regarding Claim 28 Williams discloses the invention as described above. Williams further discloses the backspan (426) of the button (404) is biased away from the longitudinal axis (“k”). (par 42)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731